Title: To Thomas Jefferson from Christopher Ellery, 28 August 1801
From: Ellery, Christopher
To: Jefferson, Thomas


Sir.
Newport August 28th. 1801—
Conscious of a want of the talents which should grace the station to which I am appointed I shall endeavor to supply the deficiency by fidelity in discharging the duties imposed on me by my acceptance of the important trust—During your administration Sir I well know that honesty will be esteemed above brilliancy—and on this ground I hope to merit your approbation and that of my constituents—The communication which I am about to make will be received as irresistable evidence of faithfulness when its nature is considered—for to an honorable mind the disclosure of the crime of forgery—and perhaps treachery—must be ever painful in the extreme—But feelings aside, allow me to state facts—  On the 3d. & 4th. inst. the communications of which I enclose a copy (No. 1) were made to me and on the 8th. inst those of which No. 2 is a copy—these copies are exact from the memoranda penned & filed by me on the said days, with the endorsments then made—This day the postmaster has handed me your letter, of which No. 3. is a copy—Mr. Richardson informs me that this letter was given to him by Mr. Geffroy, who knew not what to make of it—I waited on Mr. Geffroy, who makes & deals in watches & jewelery on a pretty large scale and with whom I have frequently done business to our mutual satisfaction, and enjoined silence—He could not believe that the letter actually came from the President and indeed was wholly at a loss for conjecture after having exhibited it to two or three persons for explanation—
Mr. Geffroy was born in France—has lived in Newport 10 or 20 years, owns real estate here—married the daughter of a worthy mechanic, by whom he has children—and supports the character of industry & honesty, attending closely to his trade and not taking a part in politics—He is sensible to the injury done him by the scandalous assumption of his name—  It is probable that one of these persons who gained knowledge of the letter may speak of it—
I ought not to pass over the conduct of the postmaster and his assistant silently convinced as I am that they have acted from the most pure motives and that they deserve the fullest approbation—The father has ever been and is now as he was in ’75 a republican—the son follows in the steps of his father—and I declare freely my satisfaction in the confidence they have reposed in me, flattering myself they are entitled to your favorable opinion and that no injury can result from the part taken in this affair through a desire to detect villany—
Ever ready to throw my mite into the measure of public happiness I beg you Sir to afford me the opportunity whenever circumstances shall permit—And pardon me Sir for indulging the strongest indignation towards the wretch who aims his blows against the public happiness in gross attempts to impose on the Chief Magistrate by feigned signatures—
That you may discover and defeat the detestable designs of the foes to our Country and its First Friend is my fervent prayer—
Christ. Ellery
John Rutledge representative from S. Carolina spends his summers in Newport—I have the letter to N. Geffroy in my possession—There may be some truth in the fortification story &c, as you have undoubtedly learned from pure sources—
C. E.
